DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note
Examiner contacted Attorney Robert Scott (Reg# 43,102) for an Examiner’s amendment, however, his assistant Hiroko Mason responded that Applicant did not plan to respond to any communications and an office action was asked for instead.
Claim Objections
Claim 15 is objected to because of the following informalities:  Line 3 recites “a presence/absence” which Examiner suggests amending to “a presence or absence”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information processing apparatus” and “output selection unit” in claims 1, 3, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the brightness" in Lines 7 and 9.  It is unclear as to which brightness is being referred to since Lines 2-3 recite “a brightness of a surrounding environment” and Line 6 recites “a brightness level”.  Examiner suggests amending the limitation “the brightness” in Lines 7 and 9 to “the brightness of the surrounding environment” and has interpreted the limitation as such. 
Claim 7 recites the limitation "the focusing unit" in Line 7.  It is unclear as to which focusing unit is being referred to as a plurality of focusing units are disclosed.  Examiner suggests amending to “the one of the focusing units” and has interpreted the limitation as such.
Claim 16 recites the limitation "the brightness" in Line 8.  It is unclear as to which brightness is being referred to since Line 4 recites “a brightness of a surrounding environment” and Lines 7-8 recite “a brightness level”.  Examiner suggests amending to “the brightness of the surrounding environment” and has interpreted the limitation as such. 
Claim 18 recites the limitation "the focusing unit" in Line 6.  It is unclear as to which focusing unit is being referred to as a plurality of focusing units are disclosed.  Examiner suggests amending to “the one of the focusing units
Claims 2-6, 8-15, 17, and 19-20 depend on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Kurokawa (US 2018/0061344).
With regards to claim 1, Kurokawa discloses an environment recognition system comprising: 
a sensor configured to detect brightness information pertaining to a brightness of a surrounding environment (Para. 0099 lines 1-3, 0112 lines 1-3, 0479 lines 1-2, 0492 lines 1-3, “optical sensor”); and 
an information processing apparatus (Para. 0089 lines 1-4 and 8-13, “processor”) that obtains, by inputting the brightness information obtained by the sensor into a learning device that has been trained for identifying a brightness level of the surrounding environment and a factor determining the brightness, an environment information set comprising information of the brightness level of the surrounding Para. 0118 lines 1-17, 0483 lines 1-9, 0494 lines 1-5, 0496 lines 1-8, 0498 lines 1-14, “setting data”).
With regards to claim 2, Kurokawa discloses the environment recognition system according to claim 1, wherein 
the environment information set comprises a plurality of pieces of environment information of different types (Para. 0498 lines 1-5 and 7-14, “setting data”); and 
the learning device comprises a plurality of output units, each output unit provided for one of the pieces of environment information, and each output unit outputting a corresponding one of the pieces of environment information (Para. 0498 lines 1-5 and 7-14, 0197 lines 1-7, 0198 lines 3-4, Fig. 7, Fig. 8, “neural network”).
With regards to claim 3, Kurokawa discloses the environment recognition system according to claim 2, wherein 
the information processing apparatus comprises an output selection unit configured to selectively output a plurality of pieces of the environment information comprised in the environment information set to a module that uses the environment information (Para. 0500 lines 1-10, “reflective element” “light-emitting element”); and 
the output selection unit selects environment information to use from among the environment information outputted from the output units, and outputs the selected environment information to the module (Para. 0500 lines 1-10, “reflective element” “light-emitting element”).
With regards to claim 4, Kurokawa discloses the environment recognition system according to claim 3, wherein the output selection unit selects the environment information to use from among the environment information outputted from the output units on the basis of details of the environment information outputted from the output Para. 0500 lines 1-10, “set value A” “set value B”).
With regards to claim 5, Kurokawa discloses the environment recognition system according to claim 2, wherein the plurality of output units are associated with a plurality of modules that use the environment information, and each output unit outputs a piece of the environment information to the module corresponding to that output unit (Para. 0498 lines 1-5, 0500lines 1-10, Fig. 8, “neural network” “reflective element” “light-emitting element”).
With regards to claim 11, Kurokawa discloses the environment recognition system according to claim 1, wherein the sensor comprises one or more illuminance sensors (Para. 0099 lines 1-3, “optical sensor”).
With regards to claim 12, Kurokawa discloses the environment recognition system according toPara. 0118 lines 1-17, “neural network”).
With regards to claim 13, Kurokawa discloses the environment recognition system according toPara. 0118 lines 15-17, 0498 lines 1-14, “luminance”).
With regards to claim 14, Kurokawa discloses the environment recognition system according to claim 13, wherein the predetermined physical unit is expressed as at least one of illuminance, sunlight amount, light beams, light intensity, luminescence, light energy, and visibility (Para. 0118 lines 15-17, 0498 lines 1-14, “luminance”).
With regards to claim 16, Kurokawa discloses a learning apparatus comprising a processor configured with a program to perform operations (Para. 0089 lines 1-4 and 8-13, “processor”) comprising: 
Para. 0099 lines 1-3, 0112 lines 1-3, 0479 lines 1-2, 0492 lines 1-3, “optical sensor”); and 
operation as a learning processing unit configured to train a learning device to output an environment information set comprising information of a brightness level of the surrounding environment and a factor determining the brightness upon the obtained brightness information being inputted (Para. 0118 lines 1-17, 0481 lines 1-9, 0483 lines 1-9, “learning”).
Claim(s) 1, 2, 6, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hold-Geoffroy et al. (US 10,609,286).
With regards to claim 1, Hold-Geoffroy et al. discloses an environment recognition system comprising: 
a sensor configured to detect brightness information pertaining to a brightness of a surrounding environment (Col. 3 lines 16-18, Col. 16 lines 32-36, “camera”); and 
an information processing apparatus (Col. 19 lines 53-57, “processors”) that obtains, by inputting the brightness information obtained by the sensor into a learning device that has been trained for identifying a brightness level of the surrounding environment and a factor determining the brightness, an environment information set comprising information of the brightness level of the surrounding environment and the factor determining the brightness (Col. 4 lines 1-6 and 54-64, Col. 5 lines 9-10 and 28-29 and 50-57, Col. 11 lines 32-41, Col. 12 lines 1-11, “CNN” “lighting conditions”).
With regards to claim 2, Hold-Geoffroy et al. discloses the environment recognition system according to claim 1, wherein 
the environment information set comprises a plurality of pieces of environment information of different types (Col. 4 lines 54-64, Col. 12 lines 1-11, “output”); and 
Col. 12 lines 1-11, “output”).
With regards to claim 6, Hold-Geoffroy et al. discloses the environment recognition system according to claim 1, wherein the sensor is configured to detect the brightness information from each of three or more different directions (Col. 4 lines 54-59, “all directions”).
With regards to claim 15, Hold-Geoffroy et al. discloses the environment recognition system according to claim 1, wherein the factor determining the brightness is expressed by at least one of a presence/absence of a light-shielding object that blocks light, a type of the light-shielding object, whether or not the sun is out, the weather, the time, and a level of urbanization (Col. 12 lines 4-11, “sun position”).
With regards to claim 17, Hold-Geoffroy et al. discloses the environment recognition system according to claim 2, wherein the sensor is configured to detect the brightness information from each of three or more different directions (Col. 4 lines 54-59, “all directions”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hold-Geoffroy et al. (US 10,609,286) in view of Tajiri (US 2012/0113302).
With regards to claim 7, Hold-Geoffroy et al. discloses the environment recognition system according to claim 1.
Hold-Geoffroy et al. does not explicitly teach wherein the sensor comprises an optical sensor, the optical sensor comprising an optical member comprising a plurality of focusing units that each focuses light from the surrounding environment, and a plurality of image capturing devices, each image capturing device provided corresponding to one of the focusing units and configured to receive the light focused by the focusing unit and form a captured image in which the surrounding environment appears as the brightness information.
However, Tajiri discloses the concept of a sensor comprising an optical sensor, the optical sensor comprising an optical member comprising a plurality of focusing units that each focuses light from the surrounding environment, and a plurality of image capturing devices, each image capturing device provided corresponding to one of the focusing units and configured to receive the light focused by the focusing unit and form a captured image in which the surrounding environment appears as the brightness information (Para. 0037 lines 1-6, 0038 lines 1-7, 0043 lines 1-7, 0049 lines 1-16, “lens array” “pixels”).  While Hold-Geoffroy et al. discloses a camera sensor to detect brightness information by forming a captured image, Tajiri teaches more specifically the camera sensor to be an optical sensor comprising an optical member comprising a plurality of focusing units that each focuses light from the surrounding environment, and a plurality of image capturing devices, each image capturing device provided corresponding to one of the focusing units and configured to receive the light focused by 
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the environment recognition system of Hold-Geoffroy et al. to replace the camera with the optical sensor comprising an optical member comprising a plurality of focusing units that each focuses light from the surrounding environment, and a plurality of image capturing devices, each image capturing device provided corresponding to one of the focusing units and configured to receive the light focused by the focusing unit and form a captured image in which the surrounding environment appears as the brightness information as taught by Tajiri since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to detect brightness information pertaining to a brightness of a surrounding environment.
With regards to claim 8, the combination of Hold-Geoffroy et al. and Tajiri discloses the environment recognition system according to claim 7, wherein at least one focusing unit among the plurality of focusing units has different optical properties from the other focusing units (Para. 0038 lines 1-7, “focal distance”).
With regards to claim 9, the combination of Hold-Geoffroy et al. and Tajiri discloses the environment recognition system according to claim 7, wherein at least some of the plurality of focusing units have irregular optical properties (Para. 0038 lines 1-7, “lens array”).
With regards to claim 10, the combination of Hold-Geoffroy et al. and Tajiri discloses the environment recognition system according to claim 7, wherein the optical member Para. 0037 lines 1-6, “lens array”).
With regards to claim 18, Hold-Geoffroy et al. discloses the environment recognition system according to claim 2.
Hold-Geoffroy et al. does not explicitly teach wherein the sensor comprises an optical sensor, the optical sensor comprising an optical member comprising a plurality of focusing units that each focuses light from the surrounding environment, and a plurality of image capturing devices, each image capturing device provided corresponding to one of the focusing units and configured to receive the light focused by the focusing unit and form a captured image in which the surrounding environment appears as the brightness information.
However, Tajiri discloses the concept of a sensor comprising an optical sensor, the optical sensor comprising an optical member comprising a plurality of focusing units that each focuses light from the surrounding environment, and a plurality of image capturing devices, each image capturing device provided corresponding to one of the focusing units and configured to receive the light focused by the focusing unit and form a captured image in which the surrounding environment appears as the brightness information (Para. 0037 lines 1-6, 0038 lines 1-7, 0043 lines 1-7, 0049 lines 1-16, “lens array” “pixels”).  While Hold-Geoffroy et al. discloses a camera sensor to detect brightness information by forming a captured image, Tajiri teaches more specifically the camera sensor to be an optical sensor comprising an optical member comprising a plurality of focusing units that each focuses light from the surrounding environment, and a plurality of image capturing devices, each image capturing device provided corresponding to one of the focusing units and configured to receive the light focused by the focusing unit and similarly form a captured image in which the surrounding environment appears as the brightness information.  In both cases, a sensor is used to 
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the environment recognition system of Hold-Geoffroy et al. to replace the camera with the optical sensor comprising an optical member comprising a plurality of focusing units that each focuses light from the surrounding environment, and a plurality of image capturing devices, each image capturing device provided corresponding to one of the focusing units and configured to receive the light focused by the focusing unit and form a captured image in which the surrounding environment appears as the brightness information as taught by Tajiri since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to detect brightness information pertaining to a brightness of a surrounding environment.
With regards to claim 19, the combination of Hold-Geoffroy et al. and Tajiri discloses the environment recognition system according to claim 18, wherein at least one focusing unit among the plurality of focusing units has different optical properties from the other focusing units (Para. 0038 lines 1-7, “focal distance”).
With regards to claim 20, the combination of Hold-Geoffroy et al. and Tajiri discloses the environment recognition system according to claim 18, wherein at least some of the plurality of focusing units have irregular optical properties (Para. 0038 lines 1-7, “lens array”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662